Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-22-2006

Bullock v. Comm IRS
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1823




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Bullock v. Comm IRS" (2006). 2006 Decisions. Paper 160.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/160


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 06-1823


                                   JANICE BULLOCK,
                                               Appellant

                                             v.

                     COMMISSIONER OF INTERNAL REVENUE


                      On Appeal from the United States Tax Court
                                Tax Court No. 6713-02L
                    (Tax Court Judge: Honorable Carolyn P. Chiechi)


                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  November 16, 2006

         Before: SCIRICA, Chief Judge, FUENTES and SMITH, Circuit Judges

                                (Filed: November 22, 2006)


                               OPINION OF THE COURT


PER CURIAM.

       Janice Bullock appeals the Tax Court’s decision dismissing her case as moot. The

procedural history of this case and the details of Bullock’s claims are well-known to the

parties, set forth in the Tax Court’s opinion, and need not be discussed at length. Briefly,

Appellee issued Bullock a Notice of Determination in which he sustained the proposed
collection action against her regarding her tax liabilities for the years 1993 through 1996.

Bullock filed a petition in the Tax Court to contest the notice. See 26 U.S.C. §

6330(d)(1). In her petition, she also contested issues regarding tax years 1991 and 1992.

The Tax Court dismissed Bullock’s claims regarding tax years 1991 and 1992 for lack of

jurisdiction. After a hearing was held, Appellee argued that the case was moot because

Appellee was no longer taking any collection action against Bullock as Appellee had

offset her tax liability with overpayments from later years. The Tax Court agreed and

dismissed the case. Bullock filed a timely notice of appeal.

       We have jurisdiction under 26 U.S.C. § 7482(a)(1). We agree with the Tax Court

that it lacked jurisdiction to review the collection of Bullock’s 1991 and 1992 tax

liabilities because no notice of determination had been issued to Bullock with regard to

any collection actions for those years and because the collection actions for those years

were initiated before the enactment of 26 U.S.C. § 6330. We further agree that the Tax

Court lacked jurisdiction over the issue of the application of overpayments from later

years to Bullock’s tax liabilities from earlier years because such offsets did not constitute

levies. See Boyd v. Comm’r, 451 F.3d 8 (1st Cir. 2006); Hankin v. United States, 891

F.2d 480 (3d Cir. 1989). The Tax Court correctly dismissed the remaining claims

because Appellee was no longer seeking a collection action against Bullock for the years

at issue.

       For the above reasons, as well as those set forth by the Tax Court, we will affirm

the Tax Court’s January 17, 2006, judgment.

                                              2